DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action on the merits is in response to the election of invention received by the office on 16 March 2022. Claims 1-20 are pending. Claims 14-20 are withdrawn as non-elected. Claim 1 is amended.
Response to Amendment

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2006/0032840 to Vigayavel Bagavath-Singh (‘840 hereafter).
Regarding claim 1, ‘840 teaches a method of monitoring a powder-bed additive manufacturing process, the method comprising: depositing a layer of additive material on a powder bed of an additive manufacturing machine (FIG 3 item 60); selectively directing energy from an energy source onto the layer of additive material to fuse a portion of the layer of additive material (FIG 3 item 60); obtaining a predicted emission signal based at least in part on the energy directed from the energy source and thermal conductive properties of the part and the powder bed (FIG 3 item 64); measuring emission signals from the powder bed using a melt pool monitoring system (FIG 3 item 64); determining a difference between the measured emission signals and the predicted emission signal (FIG 3 item 64); setting a predetermined error threshold (FIG 3 items 56 and 58, paragraph 0031); and generating an alert if the difference exceeds a predetermined error threshold (FIG 3 item 66).
Regarding claim 2, ‘840 teaches the method wherein the thermal conductive properties comprise one or more of a thermal lag characteristic or a thermal resistance characteristic (paragraph 0010).
Regarding claim 3, ‘840 teaches the method wherein the thermal lag characteristic is a time lag between when the energy source has been directed at a first point and when the energy source has been directed at a second point, the second point being adjacent the first point (FIG 4 step 4).
Regarding claim 4, ‘840 teaches the method wherein the second point is adjacent the first point if the second point is located within a specified distance from the first point within a three- dimensional space (FIG 4 step 1).
Regarding claim 5, ‘840 teaches the method wherein the thermal lag characteristic is calculated as a time difference between a subsequent timestamp associated with emission data measured at a focal point of the energy source and a previous timestamp associated within emission data measured at a region within a specified distance of the focal point at the subsequent timestamp (paragraph 0010).
Regarding claim 6, ‘840 teaches the method wherein the thermal lag characteristic is an amount of time between the fusing of a first region in a first additive layer and the fusing of a second region immediately above the first region in a subsequent additive layer (FIG 4 step 2).
Regarding claim 7, ‘840 teaches the method wherein the thermal resistance characteristic comprises a thermal energy transfer rate for a particular region within a specified distance from a focal point within a three-dimensional space in the part and the powder bed (FIG 4 step 2).
Regarding claim 8, ‘840 teaches the method wherein the thermal energy transfer rate is obtained by: dividing the part and the powder bed into a plurality of voxels filling a three-dimensional space adjacent a focal point of the energy source; estimating a thermal resistance of each of the plurality of voxels; and formulating a heat transfer model by summing the thermal resistance of each of the plurality of voxels (FIG 4).
Regarding claim 9, ‘840 teaches the method wherein the heat transfer model comprises [the claimed formula] :where: RT = a thermal resistance associated with heat flow away from a focal point of the energy source; RLin = a thermal resistance of a voxel; m = an index layer of the voxel of increasing distance from the laser focal point whose thermal resistances are essentially in series with one another; and n = an index of individual voxel within a given layer roughly equal in distance from the laser focal point whose thermal resistances are essentially acting in parallel to one another (FIG 4 step 2).
Regarding claim 10, ‘840 teaches the method wherein the plurality of voxels are cubic voxels (paragraph 0014).
Regarding claim 12, ‘840 teaches the method wherein the thermal conductive properties are determined using finite element analysis of a part or additive build model (FIG 4).
Regarding claim 13, ‘840 teaches the method wherein the thermal conductive properties are defined according to a heat transfer model, the heat transfer model being developed by: obtaining process data of a plurality of representative process builds, the process data comprising thermal conductive properties of the plurality of representative process builds; selecting a subset of the process data; training the heat transfer model based on the subset of the process data; and obtaining a model prediction of a subsequent build process (FIG 4).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 11, the best available prior art does not teach or properly suggest the method wherein a mesh generation algorithm is used to generate the plurality of voxels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Response to Arguments
In support of the patentability of the instant claims, applicant has argued that the previously applied prior art ‘840 does not teach or properly suggest the method comprising, ‘. . . setting a predetermined error threshold. . . .’ This argument is not persuasive, as the previously and above cited prior art does teach this limitation (see paragraph 6 above).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743